United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0113
Issued: June 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2019 appellant, through counsel, filed a timely appeal from a July 31, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the July 31, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted February 21, 2019 employment incident.
FACTUAL HISTORY
On March 7, 2019 appellant, then a 38-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on February 21, 2019 she sustained injuries to her right foot, including
numbness, when a fellow carrier ran her cart of parcels into the back of her ankles while in the
performance of duty. She did not stop work.
In support of her claim, appellant submitted a work capacity evaluation (Form OWCP-5c)
dated March 7, 2019 from Michelle Knott, a physician assistant, who diagnosed numbness of right
foot due to a February 21, 2019 work injury. In a note dated March 7, 2019, Ms. Knott indicated
that appellant was seen that same day and released her to work on March 11, 2019. On March 11,
2019 she advised that appellant should wear a walking boot until she is cleared by podiatry.
Ms. Knott indicated that appellant had an impingement of a nerve that was causing numbness of
the lateral aspect of her foot. She further noted that a decrease in the movement in the area of
concern should resolve the inflammation and numbness.
In a narrative statement dated March 11, 2019, appellant reiterated that she had been struck
in the back of her ankle by another carrier’s cart full of packages and mail as they were pushing
out the doors to go load. She indicated that the skin was scraped off of the right foot and she
immediately reported the incident to her supervisor. Appellant asserted that her ankle was sore for
a few days after the incident, followed by numbness, tingling, swelling, and bruising and that she
went to see a doctor when it did not seem to be improving.
In a March 20, 2019 development letter, OWCP informed appellant of the type of factual
and medical evidence necessary to establish her claim. It provided a questionnaire for completion
and afforded her 30 days to submit the necessary evidence.
In response, appellant submitted a hospital record dated March 7, 2019 from Ms. Knott
diagnosing right foot pain.
By a letter dated April 3, 2019, the employing establishment controverted appellant’s claim
contending that the entire claim was “suspicious in nature” and it “appears” that appellant “was
just trying to join her friends/coworkers in filing claims.” It also noted that the medical evidence
was not from a physician, but a physician assistant.
In a March 8, 2019 witness statement, S.E., appellant’s coworker, recounted that on the
date of the alleged incident she recalled a line of people exiting the door when appellant stopped
in front of her, causing her to hit appellant with her cart. She noted that she had only tapped
appellant and apologized thereafter. S.E. reported that appellant said nothing in response and they
then went on their individual way to load up.
An April 3, 2019 report from an unidentifiable healthcare provider indicated that appellant
had sustained a work injury on February 21, 2019 when a coworker hit her with a mail cart on the
back of her right ankle.
2

By decision dated April 23, 2019, OWCP accepted that the February 21, 2019 employment
incident had occurred as alleged, but found that the evidence of record had not established a
diagnosed medical condition in connection to the accepted employment incident and, thus, the
requirements had not been met to establish an injury as defined by FECA.
On May 2, 2019 appellant requested reconsideration of the April 23, 2019 decision.
OWCP received additional evidence. In a March 7, 2019 hospital report, Ms. Knott
indicated that appellant was a postal worker and on February 21, 2019 she was struck in the
bilateral posterior heels with a cart. She noted that initially, appellant only had a little pain, but
had since experienced numbness in the lateral aspect of the right foot. Ms. Knott diagnosed
numbness and pain of the right foot. A right foot x-ray report of even date, showed no significant
radiographic abnormality.
In a May 8, 2019 return to work note, an unidentifiable healthcare provider diagnosed
contusion injury to the lateral posterior aspect of the rear right foot, resulting in sural nerve damage
and numbness, and released appellant to work effective May 13, 2019 with restrictions.
In reports dated April 17, 24, and May 15 and 30, 2019, Dr. Timothy J. Siegfried, a
podiatrist, noted that appellant had presented with a contusion to the posterior aspect of the right
ankle that she sustained while she was in her normal job capacity on February 21, 2019 just after
10:00 a.m. He related that she had been struck by a cart in the back of her lower leg and ankle
quite abruptly. Dr. Siegfried diagnosed injury of cutaneous sensory nerve at ankle and foot level,
neuralgia, contusion of foot, and foot pain. He concluded that appellant’s post contusion to the
posterior lateral aspect of the rear foot/ankle had resulted in isolated neuritis/neuralgia as of the
sural nerve of the right foot and ankle.
By decision dated July 31, 2019, OWCP affirmed its prior April 23, 2019 decision, as
modified. It found that the medical evidence of record had established a diagnosed medical
condition, but was insufficient to establish a causal relationship to the accepted February 21, 2019
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
Pursuant to OWCP’s procedures, no development of a claim is necessary where the
condition reported is a minor one which can be identified on visual inspection by a lay person (e.g.,
burn, laceration, insect sting or animal bite).10 No medical report is required to establish a minor
condition such as a laceration.11
ANALYSIS
The Board finds that appellant has met her burden of proof to establish an employmentrelated contusion to the posterior aspect of the right ankle. The Board further finds, however, that
she has not established that her additional claimed right foot conditions were causally related to
the accepted February 21, 2019 employment incident.
In his reports, Dr. Siegfried noted that appellant presented with a contusion to the posterior
aspect of the right ankle after being struck by a cart in the back of her lower leg and ankle quite
abruptly while in the performance of duty on February 21, 2019. The Board finds that his history
of the accepted February 21, 2019 employment incident was consistent with appellant’s account,
and his diagnosis of contusion to the posterior aspect of the right ankle was visible and consistent
with the mechanism of injury. As such, the Board finds that this evidence is sufficient to establish
that appellant sustained a contusion of the posterior aspect of the right ankle causally related to the
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

J.L., Docket No. 18-1804 (issued April 12, 2019).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011).
11

Id., see I.H., Docket No. 19-1678 (issued April 21, 2020) (the Board accepted abrasions as causally related to the
accepted employment incident).

4

accepted February 21, 2019 employment incident.12 Upon return of the case record OWCP shall
make payment and/or reimbursement of medical expenses and wage-loss compensation, if any,
with regard to the accepted contusion to the posterior aspect of the right ankle.
The Board further finds, however, that the evidence of record is insufficient to establish
that appellant’s additional claimed right foot conditions were causally related to the accepted
February 21, 2019 employment incident.
In his reports, Dr. Siegfried diagnosed injury of cutaneous sensory nerve at ankle and foot
level, neuralgia, and contusion of foot. He opined that appellant’s right foot/ankle injury had
resulted in isolated neuritis/neuralgia as of the sural nerve of the right foot and ankle. However,
these reports do not specifically address whether the February 21, 2019 employment incident
either caused or contributed to her additional diagnosed conditions. As such, they are of no
probative value and are insufficient to meet appellant’s burden of proof.13
Appellant submitted notes from Ms. Knott, a physician assistant, in support of her claim.
Certain healthcare providers such as physician assistants, nurse practitioners, physical therapists,
and social workers are not considered “physician[s]” as defined under FECA.14 Consequently,
their medical findings and/or opinions are of no probative value and will not suffice for purposes
of establishing entitlement to compensation benefits.15
Appellant also submitted reports from unidentifiable healthcare providers. The Board has
held that reports that bear illegible signatures cannot be considered probative medical evidence
because they lack proper identification that the author is a physician.16 Moreover, as none of these
healthcare providers adequately addressed causal relationship, their reports are insufficient to meet
appellant’s burden of proof.17
Finally, appellant submitted a March 7, 2019 x-ray report of the right foot, however, the
study showed no significant radiographic abnormality and provided no firm diagnosis of a medical
condition. The Board has held, that diagnostic studies, standing alone, lack probative value as they
do not address whether the employment incident caused a diagnosed medical condition.18 The
Board finds, therefore, that this evidence is also insufficient to establish appellant’s claim.

12

Supra notes 10 and 11.

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

Section 8101(2) of FECA provides that medical opinion, in general, can only be given by a qualified physician.
This section defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law. See also B.J., Docket No.
18-1276 (issued February 4, 2019); J.R., Docket No. 18-0801 (issued November 26, 2018).
15

Id.

16

J.P., Docket No. 19-0197 (issued June 21, 2019).

17

T.G., Docket No. 19-0904 (issued November 25, 2019).

18

M.L., Docket No. 18-0153 (issued January 22, 2020).

5

As the evidence of record does not contain a rationalized opinion from a physician on
causal relationship, the Board finds that appellant has not met her burden proof to establish
additional right foot conditions in connection with the accepted February 21, 2019 employment
incident.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a contusion to the
posterior aspect of the right ankle causally related to the accepted February 21, 2019 employment
incident. The Board further finds, however, that she has not established additional right foot
conditions causally related to the accepted February 21, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2019 decision of the Office of Workers’
Compensation Programs is reversed in part and affirmed in part.
Issued: June 24, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

Y.K., Docket No. 18-1167 (issued April 2, 2020).

6

